Citation Nr: 0214715	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  96-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left shoulder disorder.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 7, 1966, to 
March 3, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Pursuant to the veteran's request, a personal hearing was 
scheduled to be held at the RO in February 1996.  He failed 
to appear at the appointed time or place of the hearing.  He 
offered no explanation for not attending and did not request 
that the hearing be rescheduled.  In September 2000, VA was 
informally informed that the veteran wanted to withdraw his 
appeal, which the veteran would put in writing.  The veteran 
failed to appear for a scheduled hearing to be held in 
September 2000 at the RO before a member of the Board.  
Again, no explanation was forthcoming from the veteran, nor 
did he request the hearing be rescheduled.  Because no 
communication was received from the veteran pertaining to his 
alleged desire to withdraw his appeal, the veteran's then 
representative submitted an informal hearing brief and the 
case was forwarded to the Board.  

In March 2001, the Board remanded the case for further 
development and clarification of the veteran's wishes.  VA 
received notice in June 2001, that the veteran wanted to 
obtain additional medical records from the Base Hospital at 
Norfolk and from Riverside Medical Center, Kankakee, 
Illinois, which he would submit to VA.  By September 2002, 
the veteran had not submitted any additional evidence, 
despite request letters for him to do so and telephone 
attempts to remind him to do so.  With no more information 
coming from the veteran, or additional information added to 
the claims file, the case was returned to the Board for a 
decision.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's service medical records include medical 
evidence and a medical opinion of pre-existing left shoulder 
recurrent dislocations; no evidence or medical opinion of 
permanent aggravation during service of the pre-existing left 
shoulder condition; and no medical opinion that the current 
left shoulder condition was related to the veteran's military 
service.  



CONCLUSION OF LAW

Left shoulder recurrent dislocation was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the April 1995 and March 2001 
correspondence sent to him, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, the evidence the VA had, and the evidence VA was 
attempting to receive, and a July 1995 Statement of the Case, 
provided to both the veteran and his then representative, 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, notice of how his claim was still deficient, 
and the numerous attempts by VA to obtain additional records.  
Cf. Quartuccio v. Principi, 16 Fed App. 183 (2002).  No 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Factual Background

The veteran enlisted in the Naval Reserves in August 1965 and 
attended inactive duty training and active duty for training.  
He was called to active duty, effective December 7, 1965, for 
a two year period; however, on March 3, 1967, he was 
discharged from active duty, by reason of physical 
disability, without severance pay, due to a pre-service left 
shoulder condition.  The active duty discharge not only 
terminated the two-year active duty tour, but also any 
additional Naval Reserve obligation.  

The veteran maintains that the recurrent dislocation of his 
left shoulder is a direct result of an injury he sustained 
while on active duty.  In the alternative, he maintains that, 
if the condition were determined to have pre-existed his 
active duty service, the condition of his left shoulder was 
permanently aggravated by injury in service.  The injury at 
question occurred, according to the veteran, in February 1967 
while playing basketball.  He maintains he was taken to a 
medical station, given a shot of morphine by a medic, and the 
left shoulder forced back into position.  The treatment 
consisted of placing the left arm in a sling and a two-week 
profile, after which he was discharged from active duty 
service.  

Service medical records show that the veteran's Naval Reserve 
enlistment examination report of August 1965 noted his upper 
extremities were normal, with no history of shoulder 
disorder.  The medical history he submitted at the time, does 
not contain any indication of left shoulder problems or that 
he had been rejected in May 1965 for military service due to 
disability.  He was found qualified for enlistment.  His 
subsequent reserve service medical records do not show any 
injury, complaints or history of injury to the left shoulder.  

Upon active duty in December 1966, the veteran related a 
history of having been rejected for military service in May 
1965 because of his left shoulder and that he had been 
advised of having a pin inserted, if it continued to 
dislocate.  Although physical examination found the left 
shoulder to appear normal, he was referred for an orthopedic 
examination, where the absence of physical findings was 
confirmed.  Service medical board findings reference 
correspondence from the veteran's private physician, which 
confirmed the veteran's history of recurrent left shoulder 
dislocation.  The civilian physician offered that he had 
treated the veteran for a dislocation of the shoulder on 
April 11, 1965 (which is before his naval enlistment 
examination of August 1965), and again on November 19, 1965 
(which is after the veteran's naval enlistment examination), 
following a second dislocation, which the veteran had reduced 
himself.  Despite the military orthopedic examination's lack 
of physical findings, the consulting orthopedic specialist 
diagnosed the veteran to be physically unfit for active duty 
on the basis of the medically confirmed history of recurrent 
dislocations of the veteran's left shoulder.  The veteran was 
offered surgery as being successful within the range of 85 to 
90 percent; however, he declined the surgery offer.  The 
service medical board found the veteran unfit to perform the 
duties of his rate by reason of physical disability, 
recurrent dislocation of the left shoulder, based on the 
orthopedic specialist's medical opinion, who was specifically 
consulted for a medical opinion, after examination of the 
veteran and review of the record, and recommended that the 
veteran be discharged from his active duty obligation and 
subsequent Naval Reserve obligations.  Effective March 3, 
1967, he was discharged from military service, both active 
duty and reserve.  Despite the veteran's allegations that he 
injured his left shoulder while playing basketball in 
February 1967, causing his current condition or, in the 
alternative, causing permanent aggravation of a pre-existing 
left shoulder condition, neither his service personnel or his 
service medical records contain any reference to such 
incident or treatment received for such claimed incident.  

The veteran further maintains he sought treatment for his 
left shoulder shortly after his separation from active 
military service.  His referenced private physician, in 
correspondence received from the physician's office in 
December 1994, related that any records pertaining to 
treatment the veteran may have received from the physician 
from 1967 through 1969 are no longer available.  

Pursuant to the veteran's December 1994 application for VA 
benefits, he underwent VA orthopedic examination in 
January1995.  During the examination, he related that he had 
undergone an operation to correct the left shoulder recurrent 
dislocation at Riverside Medical Center in 1970.  Following 
VA examination, including x-rays taken of the left shoulder, 
the physician diagnosed status post open reduction internal 
fixation for left recurrent shoulder dislocation, with 
limitation of range of motion and pain upon movement, and 
status post history of left shoulder recurrent separation.  

The private medical records received from Riverside Medical 
Center for the years 1965 through 1969, during which time the 
veteran claimed receiving treatment for his left shoulder, 
were returned by VA to that facility because they did not 
pertain to the veteran.  Despite subsequent attempts by VA to 
obtain the veteran's medical records from that facility for 
the requested time frame have yielded negative results.  
Further, the veteran informed VA in June 2001 that he 
personally wanted to obtain those records, as well as any 
additional records that might be available from the navy base 
hospital in Norfolk.  Unfortunately, despite repeated 
requests to have whatever records he may have obtained 
submitted to VA, he has neither submitted any additional 
records nor has he subsequently corresponded with VA.  

At this point, the Board notes that all VA correspondence 
addressed to veteran during the entire, long course of this 
pending appeal have been sent to his address of record, with 
no VA correspondence ever having been returned by postal 
authorities because of non-delivery.  "Presumption of 
regularity" supports the official acts of public officers (to 
include proper mailing of notification of decisions) and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity. See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)). While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Board further notes 
that the veteran bears some responsibility for providing 
information pertinent to his claim, and the duty to assist 
him in developing facts pertinent to that claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The National Personnel Records Center has informed VA, 
despite numerous attempts to obtain addition records, that a 
search has failed to produce any additional military records.  
Likewise, requests to the naval medical facilities in the 
Norfolk area have had negative results for additional 
records. 

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was, 
in fact, incurred during the veteran's service, or by 
evidence that a presumption period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  See 38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304.  

In the veteran's case, his claim has been open since VA 
received his application for benefits in December 1994.  
During this time, exhaustive searches have been made by both 
VA and the veteran to obtain additional medical records, both 
private and military, in order to support the veteran's 
claim.  Such records have not been forthcoming, either they 
do not exist or are currently unavailable because of the 
passage of time.  In June 2001, the veteran advised VA that 
he wanted to personally again attempt to obtain addition 
medical records, records that prior attempts had failed to 
secure, and, once obtained, he would submit them to VA.  None 
have been received since he made that offer in June 2001.  
Also, the veteran has been scheduled, at his request, 
hearings at the RO before both a hearing officer and before a 
member of the Board.  He ignored both scheduled hearings, 
without explanation or request to reschedule.  This case on 
appeal has been previously remanded by the Board; assistance 
has been rendered to the veteran on numerous occasions over 
the years by RO personnel to help the veteran in his claim; 
he has been informed of the evidence needed, the evidence VA 
had, the evidence VA was attempting to obtain, and what 
evidence the veteran needed to provide to support his claim; 
however, all efforts have been to no avail.  Lastly, after 
being informally informed that the veteran wished to withdraw 
his appeal, he failed to respond to VA request to notify VA, 
preferably in writing, of his wishes.  He has not responded 
to VA's request, and the case has been returned to the Board.  
If, in the future, new information is made available, the 
veteran can always reopen his claim for review; however, it 
is now time for a decision.  

The veteran's naval reserve medical and personnel records do 
not reflect any complaints or injury to his left shoulder.  
However, on activation in December 1966 for a two year active 
duty tour, he related during his physical examination that 
had a recurrent dislocated shoulder that had prevented from 
enlisting in the service in May 1965; that it had been 
recommended to him to have a pin placed in the shoulder to 
prevent recurrent dislocation; and correspondence from his 
private treating physician confirmed that he had treated the 
veteran's dislocated left shoulder on two separate occasions 
in 1965.  Although no physical findings were made during a 
referred special orthopedic examination, based on medical 
confirmation of the veteran's history of pre-active duty 
service left shoulder dislocations, the orthopedic 
specialist, specifically consulted for his medical opinion, 
offered that the veteran was unfit for military duty due to 
recurrent left shoulder dislocation.  The veteran was offered 
surgery on his left shoulder; he refused the offer; and was 
separated from service in March 1967.  

As noted earlier, the presumption of soundness provides that 
a veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted a t6htime of 
examination for entry into service.  See 38 U.S.C.A. § 1111, 
1137; 38 C.F.R. § 3.304; see also Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The presumption of soundness may be 
rebutted by clear and unmistakable evidence that an injury or 
disease existed prior to service.  Id.  In the veteran's 
case, the determination as to whether the veteran's left 
shoulder recurrent dislocation clearly and unmistakably 
existed prior to service requires a medical opinion.  See 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The Board finds that the veteran's left shoulder recurrent 
dislocation pre-existed his entry onto active duty; was 
noted, by history, at the time his physical examination for 
entry onto active duty, and confirmed by the veteran's 
civilian physician who treated the veteran for dislocations 
of the left shoulder prior to his active duty entrance 
physical examination; and the opinion of an orthopedic 
specialist, after examination of the veteran and review of 
the record, who offered that the left shoulder recurrent 
dislocation rendered the veteran unfit for both active and 
reserve military service.  Under the circumstances, the Board 
finds that clear and unmistakable evidence was presented that 
the left shoulder recurrent dislocation existed prior to the 
veteran's entry onto active duty.  See 38 C.F.R. § 3.304(b), 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The Board finds that the veteran was not medically sound, due 
to his left shoulder condition, at the time of his entry onto 
active duty service.  

The While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a pre-
existing condition by a superimposed disease or injury that 
was either incurred in service, no such aggravation is shown 
in the veteran's case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

While the veteran maintains that his shoulder was permanently 
aggravated by an injury sustained while playing basketball in 
February 1967, just weeks before his separation from active 
duty, neither his service medical or personnel records 
indicate that any such injury occurred or reflect any medical 
treatment for his left shoulder subsequent to his orthopedic 
consult.  However, presuming, without deciding, that such 
shoulder injury occurred in service, there still would need 
to be a medical opinion, based on examination of the veteran 
and review of the record, that the alleged left shoulder 
injury permanently aggravated the veteran's left shoulder 
condition.  There is no such medical opinion of record.  

While the veteran may well believe that his currently claimed 
left shoulder disorder was incurred in service, or in the 
alternative that a pre-existing left shoulder condition was 
permanently aggravated in service, the Board would like to 
emphasize that it is the province of trained health care 
professional to enter conclusions that require medical 
opinion, such as the diagnosis of a disability, an opinion as 
to the etiology of that disability, or whether a pre-existing 
condition was permanently aggravated by disease or injury.  
While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate that presence of any current 
disability to any particular event or period of time; hence, 
his contention in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for left shoulder disorder.  
See Gilbert v. Dersinski, 1 Vet. App. 49, 57-58 (1990); VCAA 
§ 4 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102.  


ORDER

Service connection for left shoulder disorder is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

